Citation Nr: 0216805	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  96-48 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
encephalalgia, for accrued benefits purposes.  

2.  Entitlement to a compensable rating for residuals of a 
right shoulder injury, for accrued benefits purposes.  

3.  Entitlement to a rating in excess of 10 percent for 
blindness in the right eye with aphakia, for accrued 
benefits purposes.  

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU), for accrued benefits purposes.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 
to November 1967.  The veteran died in December 1993, and 
the appellant is his surviving spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to 
accrued benefits.  


FINDINGS OF FACT

1.  Before his death, the veteran had migraine headaches 
once or twice a month.  

2.  Before his death, the veteran's right shoulder had full 
range of motion with no muscle wasting, weakness, sensory 
deficits, reflex changes, or deformity.  

3.  Before his death, the veteran's right eye was blind, 
having only light perception, and his left eye visual acuity 
was 20/70.  

4.  Service-connected disabilities resulted in a combined 
rating of 50 percent and did not preclude the veteran from 
substantially gainful employment before he died.  

5.  In the two years before his death, the veteran worked 
assisting ill veterans with shaving and bathing.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
encephalalgia, for accrued benefits purposes, are not met.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic 
Code 8100 (2002).  

2.  The criteria for a compensable rating for residuals of a 
right shoulder injury, for accrued benefits purposes, are 
not met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.69, 4.71a, Diagnostic Code 5201 (2002).  

3.  The criteria for a 30 percent rating for blindness in 
the right eye with aphakia, for accrued benefits purposes, 
are met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 4.10, 4.78, 
4.84a, Diagnostic Codes 6067-6070 (2002).  

4.  The criteria for entitlement to TDIU, for accrued 
benefits purposes, are not met.  38 U.S.C.A. §§ 1155, 5107, 
5121 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 3.1000, 4.15, 4.16 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In June 1992, the Board remanded the claims of entitlement 
to increased ratings for encephalalgia, residuals of the 
right shoulder injury, and blindness in the right eye with 
aphakia and TDIU to obtain additional medical evidence and 
to request and obtain additional evidence from the veteran.  
An August 1993 rating decision continued the denial of all 
four claims.  

The veteran died soon after on December 17, 1993, and the 
appellant spouse filed an informal claim of entitlement to 
accrued benefits in March 1994.  The appellant's claim for 
accrued benefits was timely because it was filed within one 
year after the date of the veteran's death.  See 38 U.S.C.A. 
§ 5121(c); 38 C.F.R. § 3.1000(c).  Her goal was to receive 
the benefits that were due and unpaid to the veteran at the 
time of his death.  Upon the death of the veteran, his 
living spouse shall be paid accrued benefits, which are 
unpaid periodic monetary benefits due to the veteran under 
existing ratings or decisions at the time of his death or 
based on evidence in the file at the date of his death.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

A March 1994 rating decision denied entitlement to accrued 
benefits and the appellant and her representative filed 
notices of disagreement in April 1994 and July 1994.  In a 
July 1995 letter, the RO continued the denial of entitlement 
to accrued benefits and the appellant's March 1996 formal 
application for accrued benefits reaffirmed the appellant's 
disagreement.  A statement of the case was issued in August 
1996 and the appellant filed a substantive appeal in 
September 1996, which perfected the appeal for decision by 
the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302.  

II.  The Duty to Assist

The claim may be adjudicated on the merits because, as 
mandated by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has fulfilled its duty to assist and inform 
the appellant is this case.  Under the VCAA, the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
a benefit under a law administered by the Secretary.  
38 U.S.C.A. § 5103A.  In this case, the RO obtained the 
available medical records from the identified health care 
providers and the appellant filed numerous lay statements 
with the RO and declined the opportunity for a hearing.  

The April 1993 responses from two private doctors confirmed 
that the veteran's medical records of treatment at their 
offices were unavailable because the records had been 
destroyed in a May 1981 fire.  An August 1996 response from 
a VA Medical Center confirmed that no autopsy had been 
performed after the veteran's death.  The RO's May 1994, 
July 1995, August 1996, and September 2002 letters to the 
appellant, the August 1993 and March 1994 rating decisions, 
and the August 1993 and August 1996 statements of the case 
informed the appellant of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
and which party was responsible for obtaining the evidence.  

In these documents, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies, which include VA medical records, 
and request medical records from the identified private 
health care providers.  The appellant was informed that it 
was her responsibility to identify the veteran's health care 
providers with specificity and that it still remained her 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support her claim.  The 
VA has fulfilled its duty to assist and inform the appellant 
because she was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claims, 
told which party was responsible for obtaining the evidence, 
provided ample opportunity to submit such evidence, and VA 
has obtained such evidence or confirmed its unavailability.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

III. Analysis

For the appellant to prevail in the claim for an increased 
rating or TDIU for accrued benefits purposes, the evidence 
must show that the veteran's service-connected disabilities 
caused greater impairment in earning capacity in civil 
occupations than the assigned ratings reflected.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  The VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  
  
Because there were no unpaid periodic monetary benefits due 
to the veteran under existing rating decisions (which had 
denied increased ratings for encephalalgia, residuals of the 
right shoulder injury, and blindness in the right eye with 
aphakia and TDIU up through the August 1993 rating decision) 
the only remaining basis for entitlement to additional 
accrued benefits was the evidence in the file on 
December 17, 1993.

Encephalalgia was correctly evaluated at 30 percent under 
the criteria for migraine headaches when the veteran died in 
December 1993.  "Encephalalgia" is not specifically listed 
within the rating schedule.  Under 38 C.F.R. § 4.20, when an 
unlisted condition is encountered, it will be permissible to 
rate the condition under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  In this 
case, the Board finds 38 C.F.R. § 4.12a, Diagnostic 
Code 8100 (migraine) to be the appropriate diagnostic code 
with which to rate the veteran's service-connected 
disability.  The Board has considered all other diagnostic 
codes and finds Diagnostic Code 8100 to be the most 
appropriate code to evaluate the claim.

Migraine headaches, with characteristic prostrating attacks 
occurring on an average of once a month over the last 
several months, are assigned a 30 percent evaluation.  
Migraine headaches, with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, are assigned a 50 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The 
50 percent rating for migraine headaches could not be 
established because the veteran did not have very frequent 
completely prostrating and prolonged attacks.  VA medical 
records and lay statements since July 1989 documented 
headache complaints in November 1989, May 1990, July 1990, 
May 1993, and October 1993.  In July 1990, the veteran 
reported having severe, throbbing headaches associated with 
dizziness, nausea, and diarrhea about two to three times per 
month that lasted one hour before gradually decreasing in 
severity.  The July 1990 VA examiner stated that the 
frequency of the veteran's migraine headaches was once or 
twice a month.  Given the absence of very frequent 
completely prostrating and prolonged migraine headaches, the 
30 percent rating at the time of the veteran's death was 
appropriate.  

Similarly, residuals of the right shoulder injury were 
correctly evaluated as noncompensable at the time of the 
veteran's December 1993 death.  The right shoulder was on 
the major side because the July 1990 VA examiner noted that 
the veteran was right-handed.  See 38 C.F.R. § 4.69.  
Limitation of motion of the major arm to 25 degrees from the 
side is assigned a 40 percent evaluation.  Limitation of 
motion of the major arm to midway between the side and 
shoulder level is assigned a 30 percent evaluation.  
Limitation of motion of the major arm at shoulder level is 
assigned a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Where evaluation is based on 
limitation of motion, as it is in Diagnostic Code 5201, the 
question of whether functional loss and pain are 
additionally disabling must also be considered.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A compensable rating was not warranted because, at 
the July 1990 VA examination, the right shoulder 
demonstrated full range of motion, with normal neurological 
examination and no muscle wasting, weakness, sensory 
deficits, or reflex changes.  In October 1990, the veteran's 
right shoulder was mildly tender but demonstrated 
unrestricted range of motion and no deformity.  In March 
1991, the VA x-ray was normal and examination revealed 
normal right shoulder alignment and articulation with no 
evidence of bony changes or abnormality.  The complaints do 
not warrant an increased rating under 38 C.F.R. §§ 4.40 and 
4.45 because a preponderance of the medical evidence does 
not substantiate additional range-of-motion loss, weakness, 
excess fatigue or incoordination in his shoulder due to pain 
beyond that reflected in the examinations.  The 
noncompensable rating sufficiently represented the veteran's 
right shoulder disability.  See 38 C.F.R. § 4.31.  

In contrast, the rating for blindness of the right eye with 
aphakia should have been 30 percent on the date of the 
veteran's death.  Blindness in the one eye, having only 
light perception, is assigned a 30 percent evaluation if 
visual acuity is 20/40 in the other eye, a 40 percent 
evaluation if visual acuity is 20/50 in the other eye, a 50 
percent evaluation if visual acuity is 20/70 in the other 
eye, a 60 percent evaluation if visual acuity is 20/100 in 
the other eye, a 70 percent evaluation if visual acuity is 
20/200 in the other eye, an 80 percent evaluation if visual 
acuity is 15/200 in the other eye, a 90 percent evaluation 
if visual acuity is 10/200 in the other eye, and a 100 
percent evaluation if visual acuity is 5/200 in the other 
eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6067-6070.  
Because the right eye was blind, having only light 
perception, and left eye visual acuity was 20/70 in 
September 1989, a 50 percent evaluation was warranted.  

The 20 percent disability rating assigned to the veteran's 
preexisting visual impairment at enlistment into service was 
final because the veteran was notified of the May 1970 Board 
decision, which affirmed previous rating decisions that 
assigned the 20 percent rating for the preexisting 
disability.  38 U.S.C.A. § 4004(b) (1970).  Reducing the new 
50 percent evaluation by the 20 percent disability that 
preexisted service, a 30 percent rating should have been in 
effect for blindness of the right eye with aphakia at the 
time of the veteran's death.  See 38 C.F.R. § 4.78.  

Based on the above, at the time of the veteran's death the 
30 percent rating for encephalalgia and the noncompensable 
rating for residuals of a right shoulder injury were 
correctly assigned, but the 10 percent rating for blindness 
in the right eye with aphakia should have been evaluated 
higher, at 30 percent. 

The Board will now consider whether TDIU could have been 
established on a schedular basis at the time of the veteran 
death if the new 30 percent rating for blindness of the 
right eye with aphakia had been in effect.  TDIU may be 
assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
See 38 C.F.R. §§ 3.340(a)(1), 4.15, 4.16(a).  Substantially 
gainful employment is defined as employment ordinarily 
followed by the non-disabled to earn a livelihood, with 
earnings common to the particular occupation in the 
community where the veteran resides.  Annual income from 
substantially gainful employment should exceed the poverty 
threshold for one person and provide, at the very minimum, a 
living wage.  VA Adjudication Manual, M21-1, Paragraph 
50.55(8); Beatty v. Brown, 6 Vet. App. 532, 538 (1994); 
Faust v. West, 13 Vet. App. 342, 355-56 (2000).  

The 30 percent rating for encephalalgia, the 30 percent 
rating for blindness of the right eye with aphakia, and the 
noncompensable rating for residuals of the right shoulder 
injury resulted in a 50 percent combined rating at the time 
of the veteran's death, which did not meet the minimum 
70 percent combined rating required for application of TDIU 
on a schedule basis.  38 C.F.R. § 4.16(a). 

Because the percentage standards set forth in 38 C.F.R. 
§ 4.16(a) were not met, the Board must decide whether 
referral for consideration of TDIU on an extraschedular 
basis was warranted.  See 38 C.F.R. § 4.16(b); Bowling v. 
Principi, 15 Vet. App. 1, 6 (2002).  To accord justice to 
the exceptional case where schedular evaluations are 
inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

Unfortunately, referral for consideration of extraschedular 
ratings for encephalalgia, residuals of the right shoulder 
injury, blindness in the right eye with aphakia, and TDIU 
was not warranted because exceptional circumstances, such as 
marked interference with employment or frequent 
hospitalizations, were not demonstrated during the veteran's 
lifetime.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2002).  VA medical records from 
May 1989 showed the veteran's only hospitalization in 
December 1993, just before his death from disabilities 
unrelated to encephalalgia, residuals of the right shoulder 
injury, or blindness of the right eye with aphakia.  
According to his September 1993 statement, in the two years 
before his death the veteran worked assisting ill veterans 
with shaving and bathing.  Referral for consideration of 
extraschedular ratings was not warranted.  


ORDER

Entitlement to a rating in excess of 30 percent for 
encephalalgia, for accrued benefits purposes, is denied.  

Entitlement to a compensable rating for residuals of a right 
shoulder injury, for accrued benefits purposes, is denied.  

Entitlement to a 30 percent rating for blindness in the 
right eye with aphakia, for accrued benefits purposes, is 
granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  

Entitlement to TDIU, for accrued benefits purposes, is 
denied.  



		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

